 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7    SING CHO NG,                                       CASE NO. C18-1212 RSM
 8                   Plaintiff,                          ORDER TO SHOW CAUSE
 9           v.
10    JIM METZ, et al.,
11                   Defendants.
12

13                                      I.     INTRODUCTION

14          Pro se Plaintiff Sing Cho Ng has been granted leave to proceed in forma pauperis in this

15   matter. Dkt. #8. Plaintiff’s Complaint was docketed on September 12, 2018. Dkt. #9.
16
     Summonses have not yet been issued.
17
                                         II.    BACKGROUND
18
            Plaintiff brings this action against an employee of the City of Seattle, the association that
19
     was his former landlord, the association’s president and manager, several attorneys that
20

21   represented the association, and employees of the King County Superior Court and Washington

22   Court of Appeals. Dkt. #9. Plaintiff’s central complaint is that:
23          I lost my affordable housing in 2015 and became homeless ever since due to a
24          series of law-violating court proceedings orchestrated by judicial officers of King
            County Superior Court and Court of Appeals, Division One under eviction case
25          #15-16467-8 and appeal case #74051-2.

26




     ORDER – 1
     Dkt. #9 at ¶ 1a. This is the third action that Plaintiff has filed in this Court against an ever-
 1

 2   growing list of defendants. See Ng v. Bing Kung Ass’n, et al., No. C17-1515RAJ (2017) (“Ng

 3   I”) and Ng v. Metz, et al., No. C18-690JCC (2018) (“Ng II”).

 4          Ng I, addressed Plaintiff’s claims related his landlord’s rent increase and subsequent
 5
     actions taken to evict Plaintiff. See generally, Ng I, Dkt. #4. Plaintiff maintains that the
 6
     landlord’s actions were taken in concert with other defendants to remove him from his apartment
 7
     and allow a construction project to proceed. Id. Ng I was dismissed with leave to amend on July
 8
     30, 2018, was subsequently amended, and is currently active with three pending motions to
 9

10   dismiss. Ng I, Dkts. #30, #34, #35, #38, and #39.

11          Ng II, addressed Plaintiff’s claims related to two state court unlawful detainer actions
12   filed to remove him from the property. See generally, Ng II, Dkt. #5. The first state court
13
     unlawful detainer action was quickly dismissed. Id. The second was pursued to judgment—
14
     albeit with various irregularities of which Plaintiff complains—and appealed to a state court of
15
     appeals. Id. Ng II was dismissed on July 9, 2018, prior to the Court issuing summonses, and is
16

17   currently on appeal to the Ninth Circuit. Ng II, Dkts. #10 and #16.

18          Plaintiff’s current action is a rehashing of the claims advanced in Ng II and follows Judge

19   Coughenour’s dismissal of that case.
20          I am seeking protection based on the occurrences in the proceedings of 15-2-
21          16467-8 action and the proceedings Court of Appeals (COA) under #74051-2.
            The time frame of the instant action remains the same period from May 13, 2015
22          through November 2, 2015 as stated in C18-0690. May 13, 2015 was the date
            when Defendant Bing Kung brought its first frivolous eviction action 15-2-10896-
23          4 and November 2, 2015 was the date when COA wrongfully dismissed my timely
            filed #74051-2 appeal.
24

25

26




     ORDER – 2
     Dkt. #9 at ¶ 1.e. While the lengthy and disjointed Complaint is somewhat difficult to follow,
 1

 2   Plaintiff complains of many procedural and substantive irregularities and perceived errors that

 3   occurred in the various state court actions. See generally, Dkt. #9.

 4                                           III.    DISCUSSION
 5
               Where a plaintiff proceeds in forma pauperis, as Plaintiff does here, the court is to dismiss
 6
     the action, at any time, if it fails to state a claim, raises frivolous or malicious claims, or seeks
 7
     monetary relief from a defendant who is immune from such relief.                      See 28 U.S.C.
 8
     § 1915(e)(2)(B). Because federal courts are courts of limited jurisdiction, a plaintiff also bears
 9

10   the burden of establishing that a case is properly filed in federal court. Kokkonen v. Guardian

11   Life Ins. Co., 511 U.S. 375, 377 (1994); In re Ford Motor Co./Citibank (South Dakota), N.A.,
12   264 F.3d 952, 957 (9th Cir. 2001). This burden, at the pleading stage, must be met by pleading
13
     sufficient allegations to show a proper basis for the federal court to assert subject matter
14
     jurisdiction over the action. McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189
15
     (1936).
16

17             In this case, Plaintiff does not establish the Court’s subject matter jurisdiction because

18   the action is barred by the Rooker-Feldman doctrine. That doctrine prevents federal district

19   courts from otherwise exercising jurisdiction in a narrow set of “cases brought by state-court
20   losers complaining of injuries caused by state-court judgments rendered before the district court
21
     proceedings commenced and inviting district court review and rejection of those judgments.”
22
     Lance v. Dennis, 546 U.S. 459, 464 (2006) (quoting Exxon Mobil Corp. V. Saudi Basic Indus.
23
     Corp., 54 U.S. 280, 284 (2005) (quotation marks omitted). The doctrine is premised on the
24

25   United States Supreme Court being the only federal court vested with “jurisdiction over appeals

26   from final state-court judgments.” Lance, 546 U.S. at 464 (looking to 28 U.S.C. § 1257).




     ORDER – 3
            Put more flatly:
 1

 2          If claims raised in the federal court action are “inextricably intertwined” with the
            state court’s decision such that the adjudication of the federal claims would
 3          undercut the state ruling or require the district court to interpret the application of
            state laws or procedural rules, then the federal complaint must be dismissed for
 4          lack of subject matter jurisdiction.
 5
     Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2004) (citing D.C. Court of Appeals v.
 6
     Feldman, 460 U.S. 462, 483 n.16 (1983)). Key to the consideration is “whether the injury alleged
 7
     by the federal plaintiff resulted from the state court judgement itself or is distinct from that
 8
     judgment.” Bianchi, 334 F.3d at 900–01 (quoting Garry v. Geils, 82 F.3d 1362, 1365 (7th Cir.
 9

10   1996)) (quotation marks omitted).

11          Plaintiff’s Complaint appears clearly precluded by the Rooker-Feldman doctrine.
12   Plaintiff alleges procedural and substantive mistakes in his state court proceedings leading to his
13
     eviction. But whatever harm Plaintiff suffered as a result was caused by the final state court
14
     judgment determining he had no right to remain in his apartment. Plaintiff argues that the state
15
     court legal proceedings failed to protect him from this harm and seeks relief from this Court. But
16

17   these procedural or substantive mistakes, including those touching on constitutional claims, were

18   issues that Plaintiff could have raised in the state court proceedings, appealed within the state

19   court system, and ultimately taken to the United States Supreme Court.
20          Even if this Court did have subject matter jurisdiction, Plaintiff maintains suit against
21
     many individuals employed by the state courts and involved in state court judicial proceedings.
22
     Dkt. #9 at 11–15. Plaintiff was previously informed that “[j]udges and those performing judge-
23
     like functions are absolutely immune from damage liability for acts performed in their official
24

25   capacities.” Ng II, Dkt. #10 at 3 (quoting Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986))

26   (quotation marks omitted). Dismissal of these claims would raise an issue as to whether the




     ORDER – 4
     Court could maintain jurisdiction over Plaintiff’s remaining claims. See 28 U.S.C. § 1331
 1

 2   (giving federal district courts jurisdiction over federal and constitutional questions); 28 U.S.C.

 3   § 1332 (giving federal district courts jurisdiction over controversies exceeding $75,000 and

 4   between diverse parties).
 5
            In Response to this Order, Plaintiff must write a short and plain statement telling the Court
 6
     (1) why the Court’s jurisdiction is not precluded by the Rooker-Feldman doctrine, (2) why the
 7
     government actors are not immune from Plaintiff’s claims, and (3) why this case is otherwise
 8
     within the Court’s subject matter jurisdiction. This Response may not exceed six double-
 9

10   spaced (6) pages. Plaintiff is not permitted to file additional pages as attachments.

11                                       IV.      CONCLUSION
12          Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
13
     this Order to Show Cause containing the detail above no later than twenty-one (21) days from
14
     the date of this Order. Failure to file this Response will result in dismissal of this case. The
15
     Clerk shall send a copy of this Order to Plaintiff at P.O. Box 14551, Seattle, Washington 98114.
16

17          Dated this 9th day of October 2018.

18

19                                                 A
                                                   RICARDO S. MARTINEZ
20                                                 CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26




     ORDER – 5
